DETAILED ACTION
This action is responsive to the communications filed on 11/5/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendments were given in an interview with Andrew Jenkins on June 10th, 2022.  The authorized amendments are stated below: 

#2a)	Cancel claims 2, 3, 22, and 23.

#2b)	Make the following changes to independent claim 1:

1. 	(Currently amended) A radio frequency module comprising:
a substrate having a first main surface, and a second main surface opposite the first main surface;
an antenna switch;
a first chip inductor on the first main surface;
a first filter on the first main surface;
an integrated circuit comprising a first amplifier and first external terminal, and having a third main surface, and a fourth main surface opposite the third main surface, the first external terminal being on the third main surface and the integrated circuit being on the second main surface with the first external terminal interposed therebetween; and
a first resin that at least partially covers the integrated circuit


the first filter is connected between the antenna switch and the first amplifier,
the first chip inductor is connected between the first filter and the first amplifier,
the first external terminal is on the third main surface, and
at least a portion of the fourth surface is exposed from the first resin.


#2c)	Make the following changes to claims 4, 11-13, 15-17, 20, and 24:

4. 	(Currently amended) The radio frequency module according to Claim 25

11.	(Currently amended)  The radio frequency module according to Claim 7

12.	 (Currently amended) The radio frequency module according to Claim 7

13.	(Currently amended)  The radio frequency module according to Claim 7

15.	(Currently amended) The radio frequency module according to Claim 7
a second resin that at least partially covers the first chip inductor, the second chip inductor, the first filter, and the second filter; and 
a shield film on the second resin.

16.	(Currently amended) The radio frequency module according to Claim 15, wherein:
the second resin is an epoxy resin, and
the shield film comprises copper, silver, or nickel.

17.	(Currently amended)  The radio frequency module according to Claim 4

20.	(Currently amended) The radio frequency module according to Claim 4
a ground electrode on the substrate.

24.	(Currently amended) The radio frequency module according to Claim 1
a shield on the first resin.

#2d)	Add new claims 25, 26, and 27; using the text stated below:
25.	(New) The radio frequency module according to Claim 1, wherein when the substrate is viewed from a direction perpendicular to the first main surface, the first chip inductor at least partially overlaps the integrated circuit.

26.	(New) The radio frequency module according to Claim 7, wherein when the substrate is viewed from the direction perpendicular to the first main surface of the substrate, the first chip inductor at least partially overlaps the first amplifier, and the second chip inductor at least partially overlaps the second amplifier.

27.	(New) The radio frequency module according to Claim 24, wherein:
the first resin is an epoxy resin, and
the shield film comprises copper, silver, or nickel.

Allowable Subject Matter
Claims 1, 4-21, and 24-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
	With respect to independent claim 1; the present invention is directed to a radio frequency module including a substrate, antenna switch, integrated circuit, chip inductor, amplifier circuit, external terminal, filter circuit, resin, and their connection to the substrate (and other circuitry) as claimed.   The limitations of independent claim 1 as filed by Applicant on 11/5/2021 (as modified by the Examiner’s Amendment supra) are incorporated by reference into this section of the Office action.
	The closest prior art of record are Shimamoto et al. (US 2012/0163247) and Ishiyama (US 2014/0015620).
	Shimamoto et al. (US 2012/0163247) discloses a similar high-frequency module (see abstract), that includes an amplifier circuit (figs. 11+14: HPAIC1) and an antenna switch (figs. 11+14: ANTSW) attached to the same major side (e.g. top side) of a substrate of a Printed Circuit Board (figs. 11+14: PCB), where the matching circuit (a.k.a. matching network “MN”) are attached to the other major side (e.g. bottom side) of the substrate of the PCB (figs. 11+14: either “MN” circuit of figure 11 or LPF of figure 14, the bottom side attachment being indicated by dotted lines instead of solid lines), where the matching circuit is between the amplifier and switch (as shown by either figure 11 and/or 14).
	Ishiyama (US 2014/0015620) discloses a similar high-frequency module (figures 1a through figure 4) also including a substrate layer (e.g. see figure 1a: element 2) which contains a matching circuit (e.g. fig. 1a: element 6), an amplifier (e.g. figure 1a: element 4), and a duplexer (fig. 1a/b: element 5) attached to the substrate (further addressing various terminal connections of these circuits).  Additionally, paragraph [0055] of Ishiyama also address a modification to the previous high-frequency module to include a switch circuit (in addition to other circuitry).
	However, the prior art of record (including but not limited to Shimamoto et al. and Ishiyama references), fails to anticipate and/or obviously meet (either alone or in-combination) the following supported limitations (with emphasis added) below:

1. 	A radio frequency module comprising:
a substrate having a first main surface, and a second main surface opposite the first main surface;
an antenna switch;
a first chip inductor on the first main surface;
a first filter on the first main surface;
an integrated circuit comprising a first amplifier and first external terminal, and having a third main surface, and a fourth main surface opposite the third main surface, the first external terminal being on the third main surface and the integrated circuit being on the second main surface with the first external terminal interposed therebetween; and
a first resin that at least partially covers the integrated circuit, wherein:
the first filter is connected between the antenna switch and the first amplifier,
the first chip inductor is connected between the first filter and the first amplifier,
the first external terminal is on the third main surface, and
at least a portion of the fourth surface is exposed from the first resin.

	The Examiner notes that the entirety of independent claim 1 is the subject matter that renders said independent claim allowable, not solely the emphasized limitations above (since the other limitations provide context).  Where the dependent claims are each allowable for at least the subject matter of the corresponding independent/parent claim(s) (and/or their own respectively required limitations).  Claims 1, 4-21, and 24-27 each meet/overcome the provisions of (#1) statutory as well as non-statutory double patenting, (#2) 35 U.S.C. 101, and (#3) the relevant provisions of 35 U.S.C. 112; all in the context of an allowance.  Therefore, claims 1, 4-21, and 24-27 are allowed (as previously addressed). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez, telephone number (571)270-3231.  The examiner can normally be reached on Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        6/15/2022